Citation Nr: 0831043	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected bilateral hearing 
loss, tinnitus, and facial scars.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2005 and November 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The August 2005 rating decision, in pertinent part, denied 
the veteran's claim of entitlement to TDIU.  In the November 
2006 rating decision, the RO denied the veteran's claims of 
entitlement to service connection.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In an April 2007 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the appellant requested a hearing at the RO before 
a Veterans Law Judge of the Board (also known as a Travel 
Board hearing).  As such, the appellant must be afforded an 
opportunity for a Board hearing before appellate 
consideration of his appeal.  Therefore, the appellant must 
be scheduled for a Board hearing at the RO before a Veterans 
Law Judge, prior to deciding his appeal.  See 38 C.F.R. 
§§ 20.700, 20.704 (2007).

The Board acknowledges that the veteran was afforded a VA 
examination in July 2005, wherein the examiner opined as to 
the veteran's ability to obtain and maintain employment, and 
that a copy of the examination report has been associated 
with his claims file.  However, the Board notes that the VA 
examiner, in providing an opinion as to the veteran's 
employability, based her opinion on all of the veteran's 
current health conditions, and not solely upon his service-
connected disabilities, in determining whether he was unable 
to obtain and retain substantially gainful employment.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
See also Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  Therefore, an additional 
VA opinion would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected disabilities (bilateral 
hearing loss, tinnitus, facial scar under 
the right eye, and facial scar of the 
nose).   The VA examiner is requested to 
provide an opinion as to the veteran's 
current level of occupational and 
functional impairment due to his service-
connected disabilities, including an 
opinion as to whether he is able to obtain 
or retain substantially gainful employment.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder, and distinguish 
manifestations of the veteran's service-
connected disabilities from manifestations 
of any nonservice-connected disability.  
Any indications that the veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

2.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for depression, including as 
secondary to service-connected 
disabilities, a right shoulder disability, 
and migraine headaches, as well as the 
claim of entitlement to TDIU.  The RO 
should consider all additional evidence 
received into the record since issuance of 
the most recent supplemental statement of 
the case.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  

3.  If any benefit sought on appeal remains 
outstanding, schedule the appellant for a 
Travel Board hearing before a Veterans Law 
Judge at the RO.  Notify him of the date, 
time and location of his hearing and place a 
copy of the hearing notice letter in his 
claims file.  If the appellant fails to 
appear for such a scheduled hearing, or 
otherwise indicates he no longer desires 
such a hearing, such should be documented in 
the record.  

The purpose of this remand is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



